Citation Nr: 1807407	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for shin splints of the bilateral lower extremities. 


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to March 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the case was subsequently transferred to the RO in San Diego, California.  The issue on appeal has been recharacterized as noted on the title page to better reflect the Veteran's contentions.

The Veteran withdrew her prior Board hearing request in June 2017.

The RO originally found that a prior March 2010 rating decision that denied service connection for a low back disability became final, and further found that new and material evidence had not been submitted since the March 2010 rating decision.  See, e.g., February 2014 Statement of the Case.  However, new and material evidence was received within one year following the March 2010 rating decision and the claim was subsequently readjudicated based on that evidence.  The instant appeal followed.  Because new and material evidence was received within one year of the March 2010 rating decision, the March 2010 rating decision did not become final and the instant appeal stems from the same pending claim that was the subject of the March 2010 rating decision.  Thus, the issue on appeal has been recharacterized as service connection for a low back disability and the question of whether new and material evidence has been submitted is not for consideration.  See 38 C.F.R. § 3.156(b) (2017); see also Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).


FINDINGS OF FACT

1.  The evidence of record, particularly the July 2017 opinion from Dr. J.D., demonstrates that the Veteran's low back disability, diagnosed as lumbar strain, is related to her period of active duty.  

2.  The Veteran's shin splints of the bilateral lower extremities began in service and have continued to the present day.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability, diagnosed as lumbar strain, have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for shin splints of the bilateral lower extremities have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


ORDER

Service connection for a low back disability, diagnosed lumbar strain, is granted. 

Service connection for shin splints of the bilateral lower extremities is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


